Citation Nr: 1802258	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-21 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for residuals of bladder cancer. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to November 1968, with service in the Republic of Vietnam.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Veteran testified before the undersigned Veterans Law Judge in August 2017.  A transcript of the hearing has been associated with the claims file.   


FINDING OF FACT

The medical evidence reveals that the Veteran's bladder cancer was caused by exposure to herbicide agents in the Republic of Vietnam. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of bladder cancer are met.  38 U.S.C. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).     


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his bladder cancer was caused by his exposure to herbicide agents in the Republic of Vietnam. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection for certain diseases may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  Presumed exposure to an herbicide agent applies to Veterans who served in the Republic of Vietnam between January 9, 1962 and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).

VA has conceded exposure to herbicide agents due to the Veteran's service aboard the U.S.S. Strong.  Medical evidence reveals that the Veteran was diagnosed with bladder cancer.  Thus, the determinative inquiry is whether the Veteran's bladder cancer was caused by his active duty service, to include his service in the Republic of Vietnam. 

In the instant case, a VA medical opinion has not been obtained as to whether the Veteran's bladder cancer is related to herbicide exposure.  

In May 2014, the Veteran's private doctor submitted a medical opinion stating that the bladder cancer is at least as likely as not related to herbicide exposure.  The doctor stated that there are numerous studies that show a possible link between herbicide exposure and cancer.  An August 2017 private medical opinion from the same doctor additionally states that the Veteran's bladder cancer is related to herbicide exposure.  The urologist cited to medical evidence from the National Academy of Sciences in support of his conclusion.  The Board finds the medical opinions to be probative as the doctor considered the Veteran's medical history and cited to medical evidence to support his conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In light of the probative medical opinions of record, the Board finds service connection for bladder cancer is warranted in the instant case.     


ORDER

Entitlement to service connection for residuals of bladder cancer is granted.  



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


